                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER BOBKO,                            :
     Plaintiff,                               :
                                              :
       v.                                     :      CIVIL ACTION NO. 19-CV-2072
                                              :
MICHAEL SASKOR, et al.,                       :
    Defendants.                               :

                                             ORDER

       AND NOW, this 23rd day of May, 2019, upon consideration of Plaintiff Christopher

Bobko’s Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account

Statement (ECF No. 3), and his pro se Complaint (ECF No. 2), for the reasons stated in the

Court’s accompanying Memorandum it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Christopher Bobko, #25892, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court hereby

directs the Warden of Northampton County Prison or other appropriate official to assess an

initial filing fee of 20% of the greater of (a) the average monthly deposits to Bobko’s inmate

account; or (b) the average monthly balance in Bobko’s inmate account for the six-month period

immediately preceding the filing of this case. The Warden or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Bobko’s inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month’s income
credited to Bobko’s inmate account until the fees are paid. Each payment shall reference the

docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of

Northampton County Prison.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) as to Defendants Michael Saskor, Farmer’s Insurance, Northampton County

Prison, Robert Glazer, Paula Roscioli, and Nicole Treadwell.

       6.      The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) as to Defendants Jimmy Kostura, David Penchishen, Sheriff (Unknown), Mark

Bartholmew, Tara Fister and James Klineman.

       7.      Bobko is GRANTED leave to file an amended complaint within thirty (30) days.

Bobko may not reassert a claim against any Defendant dismissed herein with prejudice. Any

amended complaint shall identify all defendants in the caption of the amended complaint in

addition to identifying them in the body of the amended complaint, and shall state the basis for

Bobko’s claims against each defendant. If Bobko does not know the identity of the individuals

responsible for violating his rights, he may refer to them as Jane or John Does; however, Bobko

must still describe how these individuals violated his rights.1 Upon the filing of an amended

complaint, the Clerk shall not make service until so ORDERED by the Court.

       8.      The Clerk of Court shall send Bobko a blank copy of the Court’s form




1
 Without the name of at least one individual or entity, however, the Court will be unable to
direct service of any amended complaint that Bobko may file.
complaint to be used by a prisoner filing a civil rights action bearing the above civil action

number. Bobko may use this form to file his amended complaint if he chooses to do so.

       9.      If Bobko fails to comply with this Order, his case may be dismissed for failure

to prosecute without further notice.

                                              BY THE COURT:



                                              /s/ Eduardo C. Robreno
                                              EDUARDO ROBRENO, J.
